DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen [U.S. 2014/0321153 A1] in view of Oh et al. [U.S. 10,001,592 B2].
Regarding claim 1, Chen discloses a lighting device [see figure 4] having an emitting surface [112] and a bottom [at 111] opposing to the emitting surface comprising: a light guide material [110], set between the emitting surface and the bottom, having a hole [figure 4] at a center, a reflection block [122] set in the hole at a 
Oh et al. teaches the light guide material being a resin, and there is a space between the LED [20] and the reflection block [30] (figure 8, column 5 lines 46-47).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the lighting device of Chen with the resin and the space as taught by Oh et al. for purpose of providing an advantageous way of controlling light output intensity or uniformity.
Regarding claim 2, Chen and Oh et al. do not clearly disclose the cross sectional view of an inner surface of the hole formed in the resin is a curved line. It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have the hole formed in the resin being a curved line, since the applicant has not disclosed that the hole formed in the resin being a curved line solves any new stated problem or is for any particular purpose and it appears that the invention would perform equally well with Chen.
Regarding claim 3, Chen discloses a plan view of an outer surface of the resin is circular (see figure 1); but does not clearly show the cross sectional view of an outer surface of the resin is a curved line. It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have the outer surface of the resin is a curved line, since the applicant has not disclosed that the outer surface of 
Regarding claim 4, Chen discloses a plan view of an inner surface of the container, which contains the resin, is circular (see figure 1); but does not show the cross sectional view of the outer surface of the container, which contains the resin, is a curved line. It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have the cross sectional view of the outer surface of the container being a curved line, since the applicant has not disclosed that the outer surface of the container being a curved line solves any new stated problem or is for any particular purpose and it appears that the invention would perform equally well with Chen.
Regarding claim 5, Chen discloses a thickness of the container, which contains the resin (figure 4); but does not show the thickness being thicker at the bottom side than at the emitting surface side in a cross sectional view. It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have the thickness being thicker at the bottom side than at the emitting surface side, since the applicant has not disclosed that the thickness being thicker at the bottom side solves any new stated problem or is for any particular purpose and it appears that the invention would perform equally well with Chen.
Regarding claim 6, Oh et al. teaches a surface of the reflection block opposing to the LED is a curved surface (figures 17-18).
Regarding claim 7, Oh et al. discloses a surface of the reflection block at the emitting surface side is a flat surface (figure 24).
.
Allowable Subject Matter
Claims 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims 9, 11, 14 and 15, each recites further features of the lighting device, which are not disclosed or suggested by the prior of record. Claim 10 depends on claim 9. Claims 12-13 depend on claim 11. Claim 16 depends on claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Bommel et al. U.S. 2010/0188837 A1 discloses a color conversion device.
Takehara et al. U.S. 2016/0077402 A1 discloses a liquid crystal lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875